Exhibit 10.2



ROGERS CORPORATION
ANNUAL INCENTIVE COMPENSATION PLAN
SECOND AMENDMENT



Pursuant to the powers and procedures for amendment of the Rogers Corporation
Annual Incentive Compensation Plan, as amended effective as of February 10, 2010
(the “Plan”), the Compensation and Organization Committee of the Board of
Directors of Rogers Corporation (the “Committee”) hereby amends the Plan as
follows, effective January 1, 2010:

  1.   New Section 2.2 shall be added to the Plan and shall read as follows:  
“2.2 Nothing contained in this Plan shall prohibit the Company or any of its
subsidiaries from establishing any other bonus or incentive compensation plans
providing for the payment of bonuses or other forms of incentive compensation to
employees (including Participants).”   2. Section 4.2 of the Plan is hereby
amended in its entirety to read as follows:   “4.2. Performance Weights by
Participant group are as follows:

    Target Award Corporate Division/Group Position Performance   Performance
Executive Officers1 40% - 100% 60% - 0%   Other Corporate Participants2 30% 70%
  Other Division Participants 30%   70%

1Excluding the CEO

2 The 70% Division Performance portion for each Corporate Report will be
determined by multiplying 70% of his or her Target Award by the result obtained
by dividing all divisional profit related to Divisional Performance by the total
divisional profit if every Division had achieved their 100% target for the year.



  Notwithstanding anything to the contrary contained herein, the Committee may
in its sole discretion vary performance weights for each executive officer
between Corporate Performance and Division/Group Performance on a case-by-case
basis as it deems appropriate.”

  3.   Except as expressly amended by this Second Amendment, the Plan in all
other respects remains in full force and effect and is hereby confirmed.



IN WITNESS WHEREOF, the Committee has caused this Second Amendment to the Plan
to be duly executed on this 16 day of February 2010.

 

ROGERS CORPORATION

  By:

/s/ Pete Kaczmarek

  Its: Senior Vice President

